Form hrgnot2

                                   UNITED STATES BANKRUPTCY COURT


                                      MIDDLE DISTRICT OF TENNESSEE

                                            701 Broadway Room 170
                                              Nashville, TN 37203

                                    Bankruptcy Proceeding No. 3:15−bk−07645
                                                   Chapter 13
                                            Judge Marian F Harrison

In Re:
   SCOTT BENJAMIN HARRISON
   479 BAMBURG DR.
   Clarksville, TN 37040
Social Security No.
   xxx−xx−1701
Employer's Tax I.D. No.



PLEASE TAKE NOTICE that a hearing will be held at:

Courtroom 1, 2nd Floor Customs House, 701 Broadway, Nashville, TN 37203 on 1/30/19 at 08:30 AM

to consider and act upon the following:


Motion for Loancare, LLC to show cause why they should not be held in contempt and sanctioned for violation of the
automatic stay. (PARTIES SHALL COMPLY WITH LBR 9014−1)


Dated: 1/7/19                                            /s/ MATTHEW T LOUGHNEY
                                                         Clerk, U.S. Bankruptcy Court




        Case 3:15-bk-07645         Doc 55 Filed 01/07/19 Entered 01/07/19 11:09:44                  Desc
                                  Notice of Hearing with edit Page 1 of 1
